Citation Nr: 1136446	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-31 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1984 to October 1988, March 2002 to August 2002, August 2002 to July 2003, and November 2004 to July 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In May 2011, the Veteran testified that he received private treatment from Dr. Castillo prior to deployment in 2002 and his hypertension was diagnosed by Dr. Lightner in May 2002, during his deployment.  He also reported receiving treatment for his ankles several times after his 2005 discharge from active duty.  

In August 2011, the Veteran submitted additional evidence to the Board, which pertains to the claim of service connection for hypertension, but a waiver of the right to have the RO initially consider the evidence has not been received. 








Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of Dr. Lightner or records other than the August 2002 records of Dr. Castillo. 

2.  Obtain VA records since April 2007. 

3.  If the evidence obtained is insufficient to decide the Veteran's claims, then consider whether the duty to assist requires affording the Veteran a VA examination or obtaining a VA medical opinion. 

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


